DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arian et al. (US 10,174,852).
Regarding claims 1-3, 6, and 7, Arian teaches (claims 1, 6, and 7) a partition wall (wall of housing 302; fig. 3) defining a first hole (hole that extends to chamber 314) that includes a portion of a liquid passage (i.e. hydrocarbon can be in liquid or gas form; col. 1, lines 19-20); and a check valve 306, 310 inserted into the first hole, the check valve including: a base body including a base portion (threaded portion) configured to close an open end of the first hole (nearest threads and flanged portion of body 302), and a tubular portion (unthreaded portion of body 306), one end (threaded end) of which is connected to the base portion; and a spherical body 310 configured to be brought into abutment against another end of the tubular portion, wherein a first through hole (adjacent openings 322) configured to communicate with a second hole 322 connected to the first hole is formed in the tubular portion; (claim 2) a longitudinal direction of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arian et al. (US 10,174,852), in view of claims 1-3, 6, and 7 above, in view of Thwaits (US 1,859,479).
Regarding claim 4, Arian teaches essentially all claimed features including first groove (see fig. 3 below) capable of communicating with the second hole 322 formed in an inner wall of the first hole in a circumferential direction of the tubular portion and at least on hole 322 communicating with the second hole, but is silent to a plurality of the first through holes, which are arranged in a circumferential direction of the tubular portion, are formed in the tubular portion; and at least one of the plurality of first through holes communicates with the second hole through the first groove.

    PNG
    media_image1.png
    289
    525
    media_image1.png
    Greyscale

Thwaits taches a tubular member 4 (fig 1) including a plurality of first through holes 5, providing fluid communication between the inlet and the outlet.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to employ in Arian a plurality of first through holes, as taught by Thwaits, for the purpose of providing an even steady flow of fluid and preventing valve vibration and turbulence.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arian et al. (US 10,174,852), in view of claims 1-3, 6, and 7 above, in view of Nickols (US 2,924,335).
Regarding claims 5, Arian teaches essentially all claimed features, but fails to disclose a second through hole being formed in the partition wall defining the first hole; and a second groove, into which a distal end of a member inserted into the second through hole is inserted, is further formed in the tubular portion.
Nickols teaches disclose a through hole (nearest element 80; fig. 7) being formed in the partition wall defining the first hole; and a second groove 78, into which a distal end of a member 80 inserted into the second through hole, is further formed in the tubular portion.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ford (US PG-pub 2010/0269928) teaches a valve cage with a plurality of openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428. The examiner can normally be reached Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799